DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Application filed on 12/09/21. Claims 12-18 have been cancelled. Claims 1-11 and 19-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Woo (2003/0154139) in view of Katzin et al. (2019/0244192).
As per claims 1-11 and 19-20, Woo discloses a processor-implemented method programmed in a non-transitory processor-readable medium and to execute on one or more processors of a kiosk configured to execute the method (See Woo, Paragraphs 0025-0026), comprising:
authenticating, via the kiosk, a user for access to transact with the kiosk (See Woo, Paragraphs 0008-0009, 0027-0028; 0035-0036); detecting, via the kiosk (See Woo, Paragraphs 0035-0036).
Woo does not explicitly disclose a remoting feature activated by the user at the kiosk; 
causing, via the kiosk, a link to be sent to a mobile device of the user in response to the remoting feature being activated; and permitting, via the kiosk, the user to continue transacting via the kiosk using the mobile device when the link is activated on the mobile device.

It would have been obvious to one of ordinary skill in the art at the time of the invention to have included the feature of Woo within the teachings of Katzin with the motivation of providing consumer transactions typically require a customer to select a product from a store shelf or website, and then to check the out at a checkout counter or webpage. Product information is selected from a webpage catalog or entered into a point-of-sale terminal, or the information is entered automatically by scanning an item barcode with an integrated barcode scanner at the point-of-sale terminal. The customer is usually provided with a number of payment options, such as cash, check, credit card or debit card. Once payment is made and approved, the point-of-sale terminal memorializes the transaction in the merchant's computer system, and a receipt is generated indicating the satisfactory consummation of the transaction (See Katzin, Paragraph 0006).

As per claim 2, Woo in view of Katzin discloses the method further comprising, processing the method within a headless Automated Teller Machine (ATM) that is the kiosk (See Katzin, Paragraph 0272)

As per claim 3, Woo in view of Katzin discloses the method further comprising, providing, via the link, interactive teller assistance to the user on the mobile device (See Woo, Paragraph 0004).

As per claim 4, Woo in view of Katzin discloses the method wherein authenticating further includes interacting with the user and using a card swiped to authenticate the user (See Woo, Paragraphs 0009; 0023; 0036).

As per claim 5, Woo in view of Katzin discloses the method wherein authenticating further includes interacting with the user and using a code automatically transmitted from the mobile device of the user to authenticate the user (See Woo, Paragraphs 0009; 0023; 0036).

As per claim 6, Woo in view of Katzin discloses the method wherein interacting further includes automatically communicating with the mobile device via one of: Bluetooth, Bluetooth Low Energy, Radio Frequency, Near Field Communication, and WiFi (See Woo, Paragraph 0005).

As per claim 7, Woo in view of Katzin discloses the method wherein detecting further includes detecting a special key pressed by the user at the kiosk to initiate the remoting feature (See Katzin, Paragraphs 0203; 0215).

As per claim 8, Woo in view of Katzin discloses the method wherein detecting further includes acquiring a wireless encrypted instruction from the mobile device of the user to initiate the remoting feature (See Katzin, Paragraphs 0101; 0272; 0296; 0312).

As per claim 9, Woo in view of Katzin discloses the method wherein causing further includes instructing a proxy agent on a remote server to send the link to the mobile device of the user (See Katzin, Paragraphs 0100; 0101; 0103).

As per claim 10, Woo in view of Katzin discloses the method wherein instructing further includes informing the proxy agent on how the link is to be sent to the mobile device based on a preference associated with the user (See Katzin, Paragraphs 0100; 0101; 0103).

As per claim 11, Woo in view of Katzin discloses the method wherein causing further includes directly and wirelessly sending the link from the kiosk to the mobile device (See Katzin, Paragraphs 0101;  0272; 0296; 0312).

As per claim 19, Woo discloses a system comprising: a kiosk having memory programmed with a kiosk agent that executes on processors of the kiosk (See Woo, Paragraphs 0025-0026); and a server having memory programmed with a proxy agent that executes on processors of the server (See Woo, Fig.2; Paragraph 0025).
Woo does not explicitly disclose wherein the kiosk agent is configured to authenticate a user for a transaction with the kiosk and to detect a remoting feature activated by the user at the kiosk, the kiosk agent also configured to instruct the proxy agent to send a link to a mobile device of the user and when the link is activated from the mobile device, the transaction continues with the kiosk via an interface associated with the link from the mobile device.
However, Katzin teaches wherein the kiosk agent is configured to authenticate a user for a transaction with the kiosk and to detect a remoting feature activated by the user at the kiosk, the kiosk agent also configured to instruct the proxy agent to send a link to a mobile device of the user and when the link is activated from the mobile device, the transaction continues with the kiosk via an interface associated with the link from the mobile device (See Katzin, Paragraphs 0101; 0196; 0231; 0272; 0296; 0312).

As per claim 20, Woo in view of Katzin discloses the system wherein the kiosk is a headless Automated Teller Machine (ATM) and the interface is for remote interactive teller assistance provided on the mobile device to the user during the transaction (See Katzin, Paragraph 0272).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANEL FRENEL whose telephone number is (571)272-6769.  The examiner can normally be reached on M-F 9:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANEL FRENEL/Primary Examiner, Art Unit 3687